24 F.3d 1464
306 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.James William HARRIS, Appellant.
No. 91-3285.
United States Court of Appeals, District of Columbia Circuit.
April 20, 1994.

Before:  WALD, EDWARDS, and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the unopposed motion to remand case and supporting memorandum, it is


2
ORDERED that the motion be granted, and the case is hereby remanded to enable the district court to enter its orders filed March 1, and March 31, 1994.


3
The Clerk is directed to issue forthwith to the district court a certified copy of this order in lieu of formal mandate.